STATE OF WEST VIRGINIA




       I, Edythe Nash Gaiser, Clerk of the Supreme Court of Appeals of West Virginia,

hereby do certify that L. Dante DiTrapano, of Charleston, West Virginia an attorney duly

licensed to practice law in this State, was admitted to practice law before the Supreme

Court of Appeals of West Virginia, the highest court of the State, on the Is' day of May,

1995; that he is an attorney in good standing in said Court and is currently on active status

and that his private and professional characters are good.

       Given under my hand and seal of said Court, at Charleston, West Virginia, this

22nd day ofJune 2021, and in the 159th year ofthe State.



                                                                          fz2^
                                            Clerk, Supreme Court of Appeals of West Virginia




                i     V   ,'




                    ,~-




                               • ">-/
                               -   —   s
                               —       -'
